DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
	Paragraph 0006 “inclines the further to the seat portion side along the left-right axis the higher up” should be corrected to “inclines inward toward a seat portion side as the installation face  goes higher up” for the sake of clarity;
	Paragraphs 0042, 0044, 0059 & 0079 “inclines the further to the seat portion 101 side along the left-right axis the higher up” should be corrected to “inclines inward toward a seat portion 101 side as the installation face  goes higher up” for the sake of clarity.
 
Appropriate correction is required.
Claim Objections
Claim 1 and the claims depending therefrom are objected to because of the following informalities:  
	“inclines the further to a seat portion side along the left-right axis the higher up” should be corrected to “inclines inward toward a seat portion side as the installation face  goes higher up”.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20190328608A1 to Le et al. (hereinafter “Le”).
Regarding claim 1, Le discloses a chair-type massager, comprising (Fig. 1 massage chair 500): 
	a seat portion supporting a thigh of a treated person (Fig. 8 seat portion 126L/R); 
	an armrest portion supporting a forearm of the treated person (Fig. 3 top of arm massager apparatus 510L/R (see Annotated Fig. 2)); and 
	an air bag configured to press the thigh of the treated person (Fig. 21 massage element 180; Paragraph 0081 fluid massage elements 180 provide massage producing - effects to a desired body part area(s), such as the hands, triceps, shoulders, thighs  (See annotated Fig. 21)), wherein 
the armrest portion includes a side wall disposed generally upright at either of left and right sides of the seat portion (Fig. 3 arm massager apparatus 510L/R is generally upright), 
		the air bag is provided on a seat side face which is a side face of the armrest portion facing the seat portion along a left-right axis (Fig. 21 massage element 180; the thigh massage element is provided on a seat side face on the interior of the armrest portion) 
		the seat side face includes a side face of the side wall facing the seat portion (Fig. 3 510 R/L entire interior side, 534 R/L seat facing side, and 536 L/R seat facing side are taken together to be the seat side face), and 		
		an installation face which (Fig. 3 510 R/L interior side above the seat portion, 534 R/L seat facing side, and 536 L/R seat facing side are taken together to be the seat side face), at least when the air bag is inflated (In light of drawings 3A-8B Examiner is interpreting this element to mean the installation face structure is maintained while inflation occurs), inclines the further to a seat portion side along the left-right axis the higher up, and at least part of the air bag is provided on the installation face (Fig. 3 534L, 534R protrude toward seat and upward; Paragraph 0064 discloses that the massage elements 534R/L have at least one fluid massage element to be inflated with air while in an inclined position.).   

    PNG
    media_image1.png
    742
    1119
    media_image1.png
    Greyscale

Annotated Fig. 2 Le et al. 

    PNG
    media_image2.png
    578
    827
    media_image2.png
    Greyscale

Annotated Figure 21 Le et al.
 
Regarding claim 2, Le discloses the chair-type massager of claim 1, and further discloses wherein the air bag includes a first air bag (Fig. 21 thigh massage element 180), and a second air bag provided above the first air bag (Fig. 3 534L, 534R is above the seat portion fluid massage element; , and at least the second air bag is provided on the installation face (Fig. 3 510 R/L interior side above the seat portion, 534 R/L seat facing side, and 536 L/R seat facing side are taken together to be the seat side face).  
Regarding claim 3, Le discloses the chair-type massager of claim 1, wherein only a lower part of the air bag is fixed to the seat side face (Fig. 21 shows that only one side of the airbags are attached to the seat side face, this side is taken to be the lower side).  
Regarding claim 5, Le discloses the chair-type massager of claim 1, and further discloses wherein the side wall includes a protruding wall portion provided at an upper end part of the side wall so as to protrude toward the seat portion along the left-right axis and simultaneously upward (Fig. 3 534L, 534R protrude toward seat and upward), and the installation face is a side face of the protruding wall portion facing the seat portion (Paragraph 0064 discloses that the massage elements 534R/L have at least one fluid massage element. The side of the massage element which has the fluid massage attached to it faces the user to massage them and is interpreted to be the installation face.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of US10441497B2 to Yoshida et al. (hereinafter “Yoshida”).
Regarding claim 4, Le discloses the chair-type massager according to claim 1, but does not disclose wherein the armrest portion further includes a movable wall provided at an upper end part of the side wall, and -18-IIPG-1-103520Patent Application 16085-319USa driving air bag provided at an upper end part of the side wall between the movable wall and the side wall, and a lower part of the movable wall is fixed to the side wall, as the driving air bag inflates and deflates, the movable wall is pivotable about the lower part of the movable wall toward the seat portion, and the installation face is a side face of the movable wall facing the seat portion. However, Yoshida demonstrates it was known in the art before the effective filing date of the claimed invention to use a massage chair that includes a moveable wall (Fig. 3 outer divided portion 12), airbag between the moveable wall and side wall (Fig. 3 treatment portion 13 is between outer divided portion 12 and ; Col. 5 lines 6-7 “treatment portion 13 is configured as an airbag), a lower part of the moveable wall fixed to the side wall (Fig. 4 rotation shaft 14 connects inner divided portion 11 and outer divided portion 12; Examiner interprets positioning of the connection element to be on the lower end of the movable wall), the moveable wall being pivotable toward the seat (Col. 6 lines 6-9 disclose the inner and outer divided portions may pivot between 0 and 40 degrees. The pivoting occurs whether the treatment portion is inflated or deflated.), and an installation face being a side face of the moveable wall (Fig. 4 inner divided portion 12 would be a new part of installation face/side wall). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a massage chair which has a pivotable wall and an installation face being a side face of the moveable wall, as taught by Yoshida, to further treat a user’s arm (Fig. 3 inner divided portion 11, outer divided portion 12, treatment portion 13, Fig. 4 rotation shaft 14; Col. 3 lines 25-26, Col. 5 lines 6-7, Col. 6 lines 6-9). 
Regarding claim 6, Le in view of Yoshida discloses the chair-type massager according to claim 4, and Le further discloses wherein the side wall includes a protruding wall portion provided at an upper end part of the side wall so as to protrude toward the seat portion along the left-right axis and simultaneously upward (Fig. 3 534L, 534R protrude toward seat and upward at the same time), the installation face is the side face of the chair, and the lower part of the movable wall is fitted to the protruding wall portion (Paragraph 0064 discloses that the massage elements 534R/L have at least one fluid massage element.)
	Le does not disclose a movable wall portion, however Yoshida demonstrates it was known in the art before the effective filing date of the claimed invention to use a massage chair with a movable wall facing the seat portion (Fig. 3 outer divided portion 12; The moveable wall of Yoshida would become part of the seat side face in Le, and become part of the installation face where airbags may be placed.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Le to further include the moveable wall capable of having airbags attached to it, as taught by Yoshida, to further treat the user’s arm (Fig. 3 outer divided portion 12; Col. 3 lines 25-26).

						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding chair-type massagers: US-10729611-B2 to Ode; US-10966899-B2 to Ode; US-10966901-B2 to Masuda; and US-20100249613-A1 to Hashimoto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785